» Case 2:20-cv-04988-JFW-AS Document 40-8 Filed 10/27/20 Page 1of2 Page ID #:269
9/6/2020 AT&T Yahoo Mail - M&C scheduling FW: Chris Langer v. Esperanza Molina, et al. (USDC-Central California-Case No. 2:20-cv-04988-JFW...

M&c scheduling FW: Chris Langer v. Esperanza Molina, et al. [USDC-Central California-Case
No. 2:20-cv-04988-JFW (ASx)]
From: JSaneli Kelly Ganelik@potterhandy.com)
To: mrmolina@sbcglobal.net

Cc: amandas@potterhandy.com; rayballister@potterhandy.com;
langervstadiumwinebeerminimarketandlamwaybz6733617 @projects.filevine.com

Date: Thursday, July 30, 2020, 10:22 AM PDT

Good morning Ms. Molina,

Attorney Ray Ballister is available to telephonically meet and confer with you re your potential
Motion on Friday, July 318!, 2020 at 11:00 a.m. Please initiate the call to our offices by dialing
858-375-7385, ext. 761.

Please confirm, thank you!

 

Janell

 

Janell Kelly, Paralegal
Janelik @PotterHandy.com

 

Potter Handy, LLP

8033 Linda Vista Rd, Suite 200
San Diego, CA 92111
858-375-7385 | 888-422-5191 (fax)

 

The information contained in this email may be confidential and/or legaily privileged. 1t has been sent for the sole use of the intended
recipient(s}. If the reader of this message is not an intended recipient, you are hereby notified that any unauthorized review, use,
disclosure, dissemination, distribution, or copying of this comnvunication, or any ef its contents, is strictly prohibited, If you have
received this communication in error, please reply to the sender and destroy all copies of the message. To contact us directly, send

to info@potterhandy.com. Tax Opiniog Disclaimer: To comply with IRS regulations, we advise that any discussion of Federal tax issues

in this E-mail was not intended or written to be used, and cannot be used by you, (i) to avoid any penalties imposed under the Internal
Revenue Code or, (li) to promote, market or recommend to another party any transaction or matter addressed herein,

From: Monica Molina <mrmolina@sbeglobal.nel>
Sent: Thursday, July 30, 2620 9:54 AM

To: Amanda Seabock <amandas@potterhandy.com>
Subject: Chris Langer v. Esperanza Molina, et al. [USDC-Central California~-Case No. 2:20-cv-04988-JFW (ASx)]

 

1/2
» Case 2:20-cv-04988-JFW-AS Document 40-8 Filed 10/27/20 Page 2o0f2 Page ID #:270
9/6/2020 AT&T Yahoo Mail - M&C scheduling FW: Chris Langer v. Esperanza Malina, et al. ([USDC-Central California-Case No. 2:20-cv-04988-JFW...

Please find enclosed a letter of today’s date. Hard copy to follow by U.S. Mail.
Regards,

Monica R. Molina

LAW OFFICES OF MONICA R. MOLINA
30700 Russell Ranch Road, Suite 250
Wesilake Village, CA 91362

T (747) 220-6655

F (747) 220-6601

This transmission is intended to be delivered only to the named addressee(s) and may contain information
which is confidential, proprietary, attorney work-product or attorney-client privileged. If this transmission is
received by anyone other than the intended recipient(s), the recipient(s) should immediately notify the sender
by reply and then delete the transmission. In no event shall this transmission be read, used, copied,
reproduced, stored or retained by anyone other than the intended recipient(s) except with their express written
consent.

Letter 102. pdf
154.8kB

a“ 212

 
